Citation Nr: 1619430	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record.  

As Raynaud's syndrome is among the conditions listed in 38 C.F.R. § 4.104 that affect the arteries or veins rather than individual extremities, the claim for service connection for Raynaud's syndrome has been rephrased above.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was caused by noise exposure during active service.  

2.  The Veteran's Raynaud's syndrome was caused by active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for Raynaud's syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.104 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for bilateral hearing loss and Raynaud's syndrome.  Specifically, he contends that his bilateral hearing loss resulted from noise exposure while working near aircraft and his Raynaud's syndrome is a result of exposure to cold temperatures.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and Raynaud's syndrome, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

I.  Hearing Loss

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A current bilateral hearing loss disability is established, as shown on VA examination in February 2014.  That examination revealed puretone thresholds for the right ear of 60 decibels at 4000 hertz and puretone thresholds of 50 decibels at 4000 hertz for the left ear.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records reveal no complaints or findings of hearing loss during active duty.  Therefore, bilateral hearing loss did not manifest during his active service.  However, the Veteran has provided competent and credible statements concerning exposure to acoustic trauma in service.  Moreover, the February 2010 VA examiner noted that the Veteran worked on the flight line during his service in the Navy and as a result, noise exposure was conceded.  Thus, an in-service injury is shown.  

Regarding the final element of service connection, the medical nexus element, the Board finds that the evidence of record is in equipoise as to a relationship between the Veteran's current hearing loss and his in-service noise exposure.  

To that end, the Veteran was provided a VA audiological examination in February 2010.  The examiner opined that because the separation examination indicated normal hearing, it was less likely as not that the Veteran's hearing loss was related to in-service noise exposure.  

The Veteran was also evaluated by Dr. Kevin Donnelly, M.D. who provided a positive nexus opinion.  In a March 2016 letter, Dr. Donnelly stated that he reviewed the Veteran's post service medical records and VA medical records which noted military noise exposure.  He stated that a slight noise-induced hearing loss of 20-to-30 decibels incurred as a young adult, when combined with a similar amount of hearing loss associated with aging alone can become a moderate hearing loss of 40-to-50 decibels hearing loss at an age of 50-to-60 years.  He concluded that it was more likely than not that the Veteran's bilateral hearing loss was caused by his military noise acoustic trauma.  

The foregoing medical evidence of a nexus between the Veteran's in-service noise exposure and his hearing loss is at least equipoise as there are two, equally probative medical opinions - the favorable opinion from Dr. Donnelly and the unfavorable opinion from the February 2010 VA examiner.  Under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the nexus element of service connection is satisfied.  See Holton v. Shinseki, 557 F.3d at 1366.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds his bilateral hearing loss was caused by his military service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for bilateral hearing loss is granted.

II.  Raynaud's Syndrome

The Veteran states that he has Raynaud's syndrome (Reynaud's) as a result exposure to cold weather while serving in the Navy.  Specifically, he stated in his February 2016 hearing that he was exposed to cold weather from October 1969 to February 1970 and as result, developed Raynaud's.  For the following reasons, the Board finds that the Veteran is entitled to service connection.  

As Raynaud's syndrome is a chronic disease listed in 38 C.F.R. § 3.309, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  Alternatively, under 38 C.F.R. § 3.303(b) , service connection may be awarded for a "chronic" condition, including Reynaud's syndrome, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including Raynaud's, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran has a current disability.  A January 2010 VA examination noted that the Veteran was diagnosed with Raynaud's in 1976 and it continued to the present.  Therefore, the current disability element is satisfied.  

The Board finds that the Veteran's Raynaud's manifested in-service.  A review of the Veteran's service treatment records reveals that the Veteran sought treatment for swelling in his hands and feet on two occasions.  In August 1972, the Veteran's left hand was swollen but the medical provider considered the swelling to be result of a bug bite.  Then in June 1973, the Veteran's left hand was noted to be swollen again and his left and right ankles were also noted to be swollen.  He also reported feeling lethargic and malaise.  

Then, shortly after service in March 1976, the Veteran was diagnosed with Raynaud's disease.  The provider stated that the Veteran was unable to work from February 1976 to March 1976 and as result of the disease the Veteran was unable to perform work in cold weather. 

The Veteran testified in February 2016 that he complained about his upper and lower extremities in service noting that he went to the infirmary but the providers never identified the cause of the swelling.  He reported having swollen hands, feet, arms and that the providers used a magnifying glass to identify a bite mark believing at the time that he suffered a bug bite.  

The Board notes that the Veteran is competent to report both what he has been told by medical professionals and also what occurred during and since his active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005) (finding that a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he was told by a medical professional).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim . . ."); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting this in-service incurrence and subsequent intermittent symptomatology, especially given that his lay assertions concerning this are confirmed by the statements submitted by his private treating physician.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran's competent and credible assertions of the onset and continuity of Raynaud's symptoms are further bolstered by the medical opinion submitted by his private treatment provider indicating that the Veteran's Raynaud's is related to his active service.  Specifically, the Veteran's Board Certified medical doctor, Dr. Mukesh Mehta, M.D. stated in his March 2016 statement that he had treated the Veteran's Raynaud's for four years and after reviewing the his medical and treatment records and listening to his personal account of his condition while serving in the military, it was his professional opinion that is was more likely than not that the Veteran's Raynaud's was related to working conditions while in the Navy.  

And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378   (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  

Although a January 2010 VA examination report disassociates the Veteran's current Raynaud's from his active service, the examination report at most offers countervailing medical evidence from Dr. Mehta's opinion.  The January 2010 VA examiner opined that the Veteran's episodes of swelling of his arms and legs in service occurred one year apart and were accompanied by increased white blood cell count and fever.  The examiner ultimately concluded that it was his opinion that the Veteran's Raynaud's was less likely than not related to his active service due to the infrequency of his symptoms.  

While the January 2010 VA examination offers probative unfavorable evidence, it is in equipoise with the favorable private medical provider's opinion.  Additionally, the although the Veteran was not diagnosed with Raynaud's in-service or within one year of service, the Veteran was diagnosed within 18 months of discharge and was unable to work as a result of his Raynaud's within 17 months of discharge as shown in the March 1976 private medical record.  

Accordingly, because the medical evidence of manifestations of Raynaud's in service is in equipoise, and considering the lay evidence relating the in-service experience he had as well as the relationship of the symptoms to the current diagnosis, the Board finds that the evidence is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Therefore, the Board finds that, with application of the doctrine of reasonable doubt, service connection for Raynaud's syndrome is warranted. 38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for Raynaud's syndrome is granted.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


